EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynda M. Wood on June 2, 2022.

The claims of the application (see claims submitted May 16, 2022) have been amended as follows: 

Claims 10-12 are rejoined.  
Claims 13-17 are canceled.

1.	(Currently Amended) A shoe sole having a forefoot, a heel and a medial arch connecting the forefoot to the heel, the shoe sole comprising: 
an insole containing at least [[one]] three adjustable air chambers, wherein each of the at least [[one]] three adjustable air chambers has a medial most point coincidental with a medial edge of the insole and a lateral most point coincidental with a lateral edge of the insole; 
an outsole having a top layer and a bottom layer, wherein the outsole further comprises: 
a) at least one processor compartment including a processor, 
b) a battery compartment including a battery; 
c) a first air pump compartment  configured to provide air to a first adjustable air chamber of the at least [[one]] three adjustable air chambers in the forefoot of the shoe sole; 
d) a second air pump compartment  configured to provide air to a second adjustable air chamber of the at least [[one]] three adjustable air chambers in the medial arch of the shoe sole; and 
e) a third air pump compartment  configured to provide air to [[the]] a third adjustable air chamber of the at least [[one]] three adjustable air chambers in the heel of the shoe sole, 
wherein each of the first air pump compartment, the second air pump compartment and the third air pump compartment include an air pump with an inflator, deflator and pressure sensor; and 
a midsole located between the insole and the outsole, wherein the midsole contacts the insole and the top layer of the outsole.

5.	(Currently Amended) The shoe sole of claim [[4]] 1, wherein the forefoot is at a first end of the shoe sole, the heel is at a second end of the shoe sole, and the medial arch is between the first end and the second end of the shoe sole, and wherein the first adjustable air chamber is a forefoot air chamber, the second adjustable air chamber is a medial arch air chamber, and the third adjustable air chamber is a heel air chamber.

6.	(Currently Amended) The shoe sole of claim 5, wherein the forefoot air chamber has a pressure of 20 to 40 psi; the medial arch air chamber has a pressure of 20 to 40 psi; and the heel air chamber has a pressure of 30 to 50 psi.

7.	(Currently Amended) The shoe sole of claim 1, wherein the at least [[one]] three adjustable air chambers [[has]] have a pressure level of range of 5 to 100 psi.

10.	(Currently Amended) The shoe sole of claim 1, wherein the at least one processor is configured to wirelessly send[[s]] data regarding each adjustable air chamber to a remote computing device.

11.	(Currently Amended) The shoe sole of claim 10, wherein the at least one processor is configured to wirelessly send[[s]] data via short range communication.

12.	(Currently Amended) The shoe sole of claim 10, wherein the at least one processor is configured to wirelessly send[[s]] data via long range communication.

Claims 1-3 and 5-12 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Mou (US 2019/0000183) teaches a shoe sole having multiple, adjustable air bladders proximate an insole and electronics in an outsole including a processor, battery, and multiple air pumps corresponding to respective bladders.  Rosenblatt (US 2018/0132566) teaches plurality of air bladders embedded in an insole and, separately, a midsole.  Fox-Mudge (US 2016/0174657) teaches a pressure sensor in an outsole.  Doyle (US 2015/0305436) teaches at least three adjustable air bladders in an insole.  However, Mou, Rosenblatt, Fox-Mudge and/or Doyle not teach wherein each of the at least three adjustable air chambers has a medial most point coincidental with a medial edge of the insole and a lateral most point coincidental with a lateral edge of the insole.  The closest prior art, Doyle, teaches at least three adjustable air chambers but not the coincident extension of the chambers across the insole.  Furthermore, any modification of Doyle along with Mou, Rosenblatt, and/or Fox-Mudge, to include th is coincident extension would constitute hindsight reconstruction of the claimed invention based on Applicant’s disclosure and/or conflict with the prior art references themselves.  Accordingly, claims 1-3 and 5-12 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732